Citation Nr: 0843639	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-41 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


ISSUE

Entitlement to service connection for bilateral foot 
problems.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The appellant had initial active duty for training (IADT) 
from February 1994 to May 1994.  He served in the Montana 
Army National Guard until August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Ft. Harrison, Montana. 


FINDINGS OF FACT

1.  The appellant was diagnosed in March 2004 as having 4th 
metatarsal fracture (distal) of the left foot.

2.  The competent evidence does not link a current disability 
of the left foot to the appellant's initial period of active 
duty for training.   

3.  The record does not contain any diagnosis of a right foot 
condition.


CONCLUSION OF LAW

A bilateral foot disorder was not incurred during the 
appellant's initial period of active duty for training.  38 
U.S.C.A. §§ 1101, 1131, 1154, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for a bilateral foot 
problem, which he attributes to boot camp.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  When a 
chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2008); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c) (2008).  The term inactive duty training 
(INACDUTRA) is defined, in part, as duty, other than full-
time duty, under sections 316, 502, 503, 504, or 505 of title 
32 [U. S. Code] or the prior corresponding provisions of law.  
38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2008).

Thus, with respect to the appellant's Army National Guard 
service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or an injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110,; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service 
connection is generally not legally merited when a disability 
incurred on INACDUTRA results from a disease process.  See 
Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Certain evidentiary presumptions -- such as the presumption 
of sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases, such as arthritis, which manifest 
themselves to a degree of disability of 10 percent or more 
within a specified time after separation from service--are 
provided by law to assist veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. § 
1112, (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 
(2008).

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.   Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway . West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to period of [ACDUTRA], a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim.").  It is noted that the appellant has not alleged a 
specific injury in service.  Instead, the appellant asserts 
that he has a bilateral foot condition which he attributes to 
boot camp.

An enlistment examination in December 1993, shows no 
complaints, diagnoses, or report of history of foot problems 
and documents the appellant with having a normal arch.  
National Guard treatment records document a complaint of 
blisters on the feet in May 1994, for two weeks.  The 
assessment was resolved friction blisters.  

In March 2004 the appellant was treated for left foot pain 
after he was involved in a four-wheeler accident.  The 
physician diagnosed the appellant with "mildly displaced and 
impacted intra-articular fracture of the proximal phalanx, 
left fourth digit" and prescribed an orthopedic shoe.

In order to be considered for service connection, a claimant 
must first have a disability.  Degmetich v. Brown, 104 F.3d 
1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (there can be no valid claim absent proof of a present 
disability).  Here, the medical evidence does not show that 
the appellant has a right foot problem.  It follows that if 
there is no current disorder there obviously is no current 
disability.  In the absence of competent medical evidence of 
a current right foot disorder and of any competent evidence 
relating any claimed current disorder to an injury in 
service, service connection must be denied.  See Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996) and Degmetich, 104 F.3d 
1328. 

Regarding the left foot, the Board notes that no competent 
evidence shows the fracture that was diagnosed post-service 
was incurred during his initial period of active duty for 
training.  Instead, the evidence shows that the fracture was 
incurred during a post-service accident.  Accordingly, 
service connection for a left foot condition must also be 
denied.  

The Board notes that a VA examination was not obtained with 
respect to the claim.  However, the Board finds that the 
evidence, discussed above, which indicates that while the 
appellant is currently diagnosed as having a left foot 
disorder, this is as a result of a post service accident.  
Finding that there is no competent medical evidence 
indicating a possible nexus between service and the claimed 
disorder, the Board warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159 (c)(4) (2008).  Moreover, there 
is no evidence of record of a diagnosed right foot condition 
despite the appellant having identified private medical 
evidence that was obtained by the RO.  As service and post-
service medical records provide no basis to grant the above 
claim, and indeed provide highly probative evidence against 
the claim, the Board finds no basis for a VA examination to 
be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing circumstances when a VA examination is 
required).

In accordance with 38 C.F.R. § 3.102, the Board has 
considered the doctrine of reasonable doubt, but for the 
reasons just expounded, finds it to be inapplicable. 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

A letter from the RO dated in November 2004 apprised the 
appellant of the information and evidence necessary to 
establish his claim for service connection.  He was advised 
of the evidence that VA would seek to provide and of the 
information and evidence that he was expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  Although the appellant was not 
informed of how VA establishes disability ratings and 
effective dates in accordance with Dingess/Hartman, service 
connection is being denied and no disability rating or 
effective date will be assigned, so there is no possibility 
of any prejudice to the appellant.  

Regarding the duty to assist, STRs have been obtained and 
made a part of the record, as have private treatment 
records.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  The Board is 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for a bilateral foot condition is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


